DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
Claims 21, 28 are amended and field on 8/15/2022.
 A terminal disclaimer and approved on 8/15/2022.
The claim objection in the action mailed on 6/15/2022 was overcome by the amendment to claim 21.
 The double patenting rejection was overcome by filing the terminal disclaimer.
Allowable Subject Matter
Claims 21-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 21, an intravascular device comprising: a balloon, a plurality of spikes wherein the plurality of spikes are actuated by expansion of the balloon, wherein the plurality of spikes are configured to form tiny prick points in atherosclerotic plaque with a shallow depth of penetration in the range of 0.01mm to 0.5mm while leaving most of a surface of the atherosclerotic plaque undisrupted and adhered to a wall of the vessel, wherein the tiny prick points are formed in the surface of the atherosclerotic plaque in contrast with breaking down the atherosclerotic plaque by forming crevices the atherosclerotic plaque as routinely is created with cutting devices in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Melsheimer et al. (US. 20060149308A1)(“Melsheimer”) is the closest prior art of record. Even though Melsheimer discloses an intravascular device comprising: a balloon, a plurality of spikes wherein the plurality of spikes are actuated by expansion of the balloon, wherein the plurality of spikes are configured to form tiny prick points in atherosclerotic plaque, Melsheimer fails to disclose the plurality of spike has a shallow depth of penetration in the range of 0.01mm to 0.5mm while leaving most of a surface of the atherosclerotic plaque undisrupted and adhered to a wall of the vessel, wherein the tiny prick points are formed in the surface of the atherosclerotic plaque in contrast with breaking down the atherosclerotic plaque by forming crevices the atherosclerotic plaque as routinely is  created with cutting devices.
As to claim 28, an intravascular device comprising: a balloon, a plurality of spikes wherein the plurality of spikes are actuated by expansion of the balloon, wherein the plurality of spikes are configured to prepare form atherosclerotic plaque by forming microperforations in atherosclerotic plaque with a shallow depth of penetration in the range of 0.01mm to 0.5mm while leaving most of a surface of the atherosclerotic plaque fully adherent to a wall of the vessel, wherein the plurality of spikes are configured to have the shallow depth of penetration since the expansion of the plurality of spikes is configured not to perform simultaneous angioplasty to enlarge the vessel to a size consistent with an original diameter of the vessel prior to developing the atherosclerotic plaque in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Melsheimer et al. (US. 20060149308A1)(“Melsheimer”) is the closest prior art of record. Even though Melsheimer discloses an intravascular device comprising: a balloon, a plurality of spikes, Melsheimer fails to disclose the plurality of spikes are configured to prepare form atherosclerotic plaque by forming microperforations in atherosclerotic plaque with a shallow depth of penetration in the range of 0.01mm to 0.5mm while leaving most of a surface of the atherosclerotic plaque fully adherent to a wall of the vessel, wherein the plurality of spikes are configured to have the shallow depth of penetration since the expansion of the plurality of spikes is configured not to perform simultaneous angioplasty to enlarge the vessel to a size consistent with an original diameter of the vessel prior to developing the atherosclerotic plaque.
As to claim 35, an intravascular device comprising: a balloon, a plurality of spikes wherein a height of the plurality of spikes is between 0.05 mm and 1.0 mm, wherein the height is not deep enough to cut through the thickness of the atherosclerotic plaque to deeper layers of the artery, wherein the plurality of spikes is configured to change the topography of a top layer of the atherosclerotic plaque without exposing the deeper layers of the artery, wherein the prick points taken together as a line or pattern of perforations result in more reliable serrations while leaving most of a surface of the atherosclerotic plaque intact in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Melsheimer is the closest prior art of record. Even though Melsheimer discloses an intravascular device comprising: a balloon, a plurality of spikes, Melsheimer fails to disclose a height of the plurality of spikes is between 0.05 mm and 1.0 mm, wherein the height is not deep enough to cut through the thickness of the atherosclerotic plaque to deeper layers of the artery, wherein the plurality of spikes is configured to change the topography of a top layer of the atherosclerotic plaque without exposing the deeper layers of the artery, wherein the prick points taken together as a line or pattern of perforations result in more reliable serrations while leaving most of a surface of the atherosclerotic plaque intact.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 8/15/2022, with respect to claim 28 have been fully considered and are persuasive.  The 102 rejection of claim 28 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783